DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2015/0138436) by Wong in view of (US-2016/0150133) by Suzuki et al (“Suzuki”).
Regarding claim 1, Wong discloses in FIGs. 1-8 and related text, e.g., a manufacturing method of a molded photosensitive assembly of an array imaging module, comprising; 
a connecting step (FIG. 2B) of electrically connecting each of at least two photosensitive units (18) to a circuit board (12) via at least a lead wire (32); and 
a molding step  (FIG. 2C) of molding a mold sealer (33) to couple at and seal on the circuit board with the photosensitive units (claim language is not entirely clear as to what is required; but it appears that Wong teaches it; however, if there are any questions, see Suzuki below).  
Wong does not disclose molding a mold sealer to … sealing and embedding the lead wire.
Suzuki discloses in FIG. 6 and related text, e.g., molding a mold sealer (24) to … sealing and embedding the lead wire (33).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Wong with “molding a mold sealer to … sealing and embedding the lead wire” as taught by Suzuki, in order to cover, seal and insulate wires and peripheral portions of the device (see par. 32; insulating property is explicitly taught; coverage of wires and peripheral parts of the device is explicitly taught).
Regarding claim 3, the combined method of Wong and Suzuki disclose in cited figures and related text, e.g., wherein the molding step further comprises a step of extending the mold sealer to a non-photosensitive area of each of the photosensitive units (see FIG. 6 of Suzuki and pars. 32-33).  
Regarding claim 4, the combined method of Wong and Suzuki disclose in cited figures and related text, e.g., further comprising the steps of forming at least a coupling slot at a top side of the mold sealer for engaging with at least one of a supporter, an optical lens, a driver, and a light filter of the array imaging module (see Wong, FIG. 1; 50 and 58 shown; 50 reads on “light filter”; 58 reads on “optical lens”; they are both located in their own “coupling slots”; both slots are “at a top side of mold sealer”).  
Regarding claim 5, the combined method of Wong and Suzuki disclose in cited figures and related text, e.g., further comprising a step of forming a step-like platform that upwardly extends from an inner side of the mold sealer for spacedly supporting at least a light filter and at least an optical lens of the array imaging module in position (same as claim 4 above; the locations for 50 and 58 are both on their own “step-like platform”; thus meeting above limitations.  
Regarding claim 11, the combined method of Wong and Suzuki disclose in cited figures and related text, e.g., wherein the molding step further comprises the steps of: 
providing a plurality of connecting wires in the mold sealer (Suzuki is clear that there are many wires in the mold sealer (par. 28); one of them reads on “lead” of claim 1; the rest can read on “plurality of connecting wires”; also, see FIG. 4 of Wong; pins 82, for “connecting wires”; they are also electrically connected to the circuit board through 84/24) and electrically connected to the circuit board (see Suzuki FIG. 6; they are all connected to circuit board) for electrically connecting with a driver (“driver” is explained later) installed at the mold sealer; and 
providing a plurality of terminal slots (top side of Wong, FIG. 4, 82 qualifies as “terminal slot”) at a top side of the mold sealer for electrically connecting with at least a driver connecting terminal of the driver (again, “driver” is explained below).
Wong does not explicitly state “driver”.
To elaborate briefly on the above, Wong uses a very broad term to define element 20 (par. 16; “surface mount device 20”).  What is “surface mount device”?   Anything that can be “surface mounted” by definition.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Wong and Suzuki with “surface mounted device is a driver”, since Wong explicitly teaches that 20 can be any “surface mount device”, and therefore any device that can be “surface mounted”, can be reasonably incorporated into Wong’s method, given his very broad teachings.

When above broad suggestion of Wong is applied to be a “driver” specifically, it will result in “for electrically connecting with a driver installed at the mold sealer; and pre-setting a plurality of terminal slots at the top side of the mold sealer for electrically connecting with at least a driver connecting terminal of the driver”, since Wong teaches use of any “surface mount device”, therefore if 20 is the driver in question, it would read on the above limitations, since it has its connections (terminal), at the bottom where it connects to the circuit board.  Thus meeting limitations.
Regarding claim 12, the combined method of Wong and Suzuki disclose in cited figures and related text, e.g., wherein the molding step further comprises a step of providing a plurality of circuit terminals at the circuit board and a plurality of circuit terminals in the mold sealer and extended corresponding to the terminal slots for connecting with the driver connecting terminal of the driver (bunch of terminals are shown in FIGs. 2, and other figures of Wong and Suzuki; for the 20 and for the 82/84 as discussed in claim 11, thus also meeting limitations; the number of 20’s are shown is not limited; if one is a driver, then what about the others and their terminals?  They read on the “circuit terminals” on board and inside the ”mold sealer” (the other side of connection); and as far as “driver” everything is electrically connected into a single circuit; hence, any of them read on the driver related limitations; also, see Suzuki FIG. 3 for some of the examples of terminals).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over (US-2015/0138436) by Wong et al (“Wong”) in view of (US-2016/0150133) by Suzuki et al (“Suzuki”), as applied to claims above, and further in view of (US-2017/0024600) by Lai et al (“Lai”).
Regarding claim 13, Wong and Suzuki disclose in cited figures and related text, e.g., wherein the molding step further comprises a step of providing a plurality of engraving circuits electrically connected to the circuit board, wherein the engraving circuits are embedded in the mold sealer for connecting with the driver connecting terminal of the driver (as far as “plurality of … circuits”, one can see various electric connections within  “mold sealer”; these read on “… circuits”, since they are part of electrical connections).
Wong and Suzuki do not disclose “wherein the engraving circuit is formed by Laser Direct Structuring (LDS) to be embedded in the mold sealer”.
Lai discloses in FIGs. 5 and 6A-D and related text, e.g., “wherein the engraving circuit is formed by Laser Direct Structuring (LDS) to be embedded in the mold sealer” (par. 32; the frame (“mold sealer”) is formed; then LDS is used to do engraving and to activate metal (form “engraving circuit”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Wong and Suzuki with “wherein the engraving circuit is formed by Laser Direct Structuring (LDS) to be embedded in the mold sealer” as taught by Lai, since applying a known technique (technique of Lai for forming “mold sealer” and the circuits within it) to a known device/method ready for improvement (Wong forms “mold sealer”; he also forms the “circuits” within it; however, he does not use LDS method specifically; but, since he already forms the same objects as Lai, Wong’s method is ready for improvement) to yield predictable results (results are predictable since Lai explicitly does the same general thing as Wong: “mold sealer” and its “circuits”, thus making the results predictable) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 
Response to Arguments
Applicant’s arguments with respect to above claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
10/02/22

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894